                 Case 3:20-mj-00062-DLB Document 1 Filed 07/01/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PENELOPE J. BRADY
     Assistant United States Attorney
 4   400 South Virginia Street, Suite 900
     Reno, Nevada 89501
 5   (775) 784-5438
     Penelope.Brady@usdoj.gov
 6
     Representing the United States of America
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                             3:20-mj-0062-DLB

10                          Plaintiff,                   COMPLAINT FOR VIOLATION OF:

11          v.                                           Title 18, United States Code,
                                                         Section 1361 – Destruction of
12                                                       Government Property (Count One)

13   KEITH LEROY MORENO,

14                          Defendant.

15

16       BEFORE the Honorable Deborah Barnes, United States Magistrate Judge,

17   Sacramento, California, the undersigned complainant being first duly sworn states:

18                                               Count One

19                                (Destruction of Government Property)

20                   On or about May 30, 2020, in the District of Nevada, Keith Leroy

21   Moreno, defendant herein, did knowingly and intentionally damage federal property at the

22   Bruce R. Thompson Federal Courthouse, 400 South Virginia Street, Reno, Nevada 89501 by

23   throwing a cigarette receptacle and rocks at the first floor windows, damaging approximately

24   three windows


                                                     1
               Case 3:20-mj-00062-DLB Document 1 Filed 07/01/20 Page 2 of 2



 1   that will cost approximately $15,000 to replace, all in violation of Title 18, United States Code,

 2   Section 1361.

 3          Complainant as a special agent with the Federal Bureau of Investigation states there

 4   is probable cause to arrest the above-named defendant as set forth in the attached affidavit.

 5   ///

 6

 7   ///

 8

 9   ///

10

11   ///

12

13   ///

14

15   ///

16

17   ///

18

19   ///

20

21   ///

22

23   ///

24


                                                     2
